[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                                                         U.S. COURT OF APPEALS
                               No. 04-10278                ELEVENTH CIRCUIT
                                                               APRIL 22, 2005
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                                                                  CLERK

                     D. C. Docket No. 02-80376-CV-KLR

FIDELITY AND CASUALTY COMPANY OF NEW YORK,


                                                        Plaintiff-Appellee,

                                    versus

TAMMY ROBERTS, as Personal
Representative for the Estate of
Christina Hernandez, deceased,
BOMBARDIER, INC.,

                                                        Defendants,

ELIZABETH FAGO,
JOEY FAGO,

                                                        Defendants-Appellants.


                  Appeal from the United States District Court
                     for the Southern District of Florida

                               (April 22, 2005)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.
PER CURIAM:

      In its order of December 15, 2003, the district court granted appellee

insurance company summary judgment, concluding that it had no duty to defend

appellants, its insureds, in the wrongful death action brought by the personal

representative of the estate of Christina Hernandez (the “underlying action”).1

The court based this conclusion on an unambiguous exclusion (in the insurance

policy at issue) for bodily injury arising out of the ownership, use, occupancy,

renting, loaning, entrusting, loading or unloading of a personal watercraft owned

by a covered person, to-wit: appellants. The court also concluded that appellee

has no duty to indemnify appellants for any damages that may be assessed against

them in the wrongful death action.

      Appellants challenge the court’s ruling. They contend that appellee has a

duty to defend because some of the allegations of their third amended complaint

fall within the policy’s coverage (and not the exclusion). They also contend that

the court acted prematurely when it held that appellee has no duty to indemnify.

We find no merit in appellants’ first contention; it lacks merit for the reasons

stated by the district court in its December 15 order. This holding effectively



      1
          Hernandez met her death while operating a personal watercraft.

                                               2
disposes of appellants’ second contention.

      AFFIRMED.




                                        3